THOMPSON, J.
Fernando Hinestroza appeals several convictions after pleas of guilty followed by a violation of probation/community control. On appeal, he contends that the convictions on several of the counts were fundamental error.
We agree with Hinestroza that he was improperly convicted of theft and dealing in stolen property in case number GO-32195. A person may not be convicted of both theft and dealing in stolen property where the charges arose out of the same course of conduct. Hall v. State, 826 So.2d 268 (Fla.2002). The failure to preserve this issue is not a bar to relief on appeal. See id. at n. 3 (noting that there was no objection below on this basis when the defendant pleaded nolo contendere to grand theft and dealing in stolen property). Therefore, the conviction and sentence for theft in case number 00-32195 are vacated. All other convictions and sentences are affirmed as no reversible error has been shown.
AFFIRMED in part; REVERSED in part.
GRIFFIN and MONACO, JJ., concur.